Mr. Justice McGowan,
dissenting. I cannot concur in this judgment. It was held in the case of Silman v. Silman (2 Hill, 416) that “Avhere the statute of limitations has not run out, the promise or acknoAvledgment of one of two joint makers of a note will prevent its operation against both; but where the bar of the *587statute was complete, a promise or acknowledgment by one will only be obligatory on himself, and will not revive the demand against the other,” &c. This decision was rendered in 1834, and has since been regarded as the settled law in South Carolina. In delivering the judgment of the court, Judge O’Neall said that he felt “constrained to yield to the unbroken current of authorities.” The case has frequently been recognized and followed. Goudy v. Gillam, 6 Rich., 30; Bowdre v. Hampton, Ibid., 218; Smith v. Townsend, 9 Rich., 44. It does not seem to me that the case of Silman v. Silman was overruled by that of Smith v. Caldwell (15 Rich., 378), either directly or indirectly. It is certainly not claimed in the case itself, and Judge Inglis did not concur in the judgment, for the reason that he could not make the decision consist “with the yet acknowledged law, as authoritatively ascertained and announced in Silman v. Silman, 2 Hill, 416.”
But if anything held in Smith v. Caldwell, supra, was inconsistent with the well-established doctrine of Silman v. Silman, this court, as late as 1883, in the cases of Shubrick v. Adams (20 S. C., 56) and Pyles v. Bell (Ibid., 369), reaffirmed the doctrine of Silman v. Silman, and held as follows: “In regard to the statute of limitations, the rule is well settled that after the debt is barred, nothing short of an express promise, or what is equivalent to such promise, will suffice to take a case out of the statute; but before the bar of the statute is complete, mere acknowledgments, as shown by part payment or otherwise, are sufficient to keep the original debt alive, by giving at each acknowledgment a new starting point for the running of the statute. Rucker v. Frazier, 4 Strob., 94; Lomax v. Robertson, Dudley, 367; Bowdre v. Hampton, 6 Rich., 212.” The case of Lomax v. Robertson, was an acknowledgment by one of two executors, and it was announced that the principle drawn from all the cases was “that the debt is not barred if there has been a sufficient promise to pay at any time within four years from the commencement of the action.”
This has certainly been considered the settled law, and, it seems to me, is correct in principle. A simple acknowledgment before the action is barred is sufficient to keep alive the original *588obligation with all its incidents, and there is not in this any violation of the contract of the surety, for it was the law when he became surety, and ho must be taken to have contracted with reference to the law as it then existed. I greatly fear that the new rule now established will operate as a surprise upon parties and affect retroactively and disastrously the rights of creditors who have relied upon the rule as heretofore established.
New trial granted.